          Case 5:14-cr-00100-XR Document 54 Filed 11/18/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

UNITED STATES OF AMERICA                    §
                                            §
vs.                                         §    CRIMINAL NO: SA:14-CR-00100(1)-XR
                                            §
(1) HECTOR JAVIER VILLARREAL                §
HERNANDEZ

                                        ORDER

       On this day came on to be considered Defendant’s Sealed Motion. Upon consideration,

the Court is of the opinion that the motion should be GRANTED.

       It is hereby ORDERED that Defendant’s Sealed Motion (Doc. #53) is GRANTED.

       It is FURTHER ORDERED that the above entitled and numbered cause is rescheduled

for Sentencing on Wednesday, July 29, 2020, at 11:00 am in Courtroom Number 3, First Floor

of the John H. Wood, Jr., United States Courthouse, 655 E. Cesar Chavez Boulevard., San

Antonio, Texas.

       Signed this 18th day of November, 2019.




                                            ______________________________
                                            XAVIER RODRIGUEZ
                                            UNITED STATES DISTRICT JUDGE
